Title: From Benjamin Franklin to [Susannah?] Jennings, 21 March 1771
From: Franklin, Benjamin
To: Jennings, Susannah

Cravenstreet March 21. [1771]
Immediately on receiving Miss Jennings’ Commands, Dr. F. apply’d to the Box in order to execute them: But to his Surprise found that (thro’ some unaccountable Neglect) only a few of the Parcels contained in it were actually number’d, so that the Numbers in the Catalogue are not of the Use he expected, and it requires a Knowledge of the Seeds themselves to distinguish and pick them out. In this Knowledge Dr. F. is very deficient, and therefore sends the whole Box to Miss Jennings, intreating her to find the Sorts that she and Mr. Conway have chosen, (a Trouble he would have spar’d her if he could) and to take any Quantity of them she pleases. Dr. F. presents his respectful Compliments, and is happy in having any thing that may be acceptable to her and Mr. Conway.
